                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                      CR 18-75-GF-BMM

            Plaintiff,

     vs.
                                               ORDER
RICHARD LEE SMITH

            Defendant.


      Upon unopposed motion of the United States, and for good cause shown,

      The United States’ motion to allow the victim to appear via video at the

Sentencing hearing scheduled for February 14, 2019, at 11:00 a.m. is GRANTED.

      The United States shall make all the necessary video conference

arrangements with the Court systems staff in Great Falls, Montana. The hearing

will not be continued or interrupted if conferencing arrangements cannot be made

or if the conference transmission signal is interrupted or lost.


      DATED this 12th day of February, 2019.




                                           1
